DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a management module that and a camera control module that in claim 14-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “management module that and camera control module that” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (US 2020/0389580 A1) in view of Kim et al. (KR 100879623 B1), further in view of Vacek (US 20200043346 A1).

Concerning claim 1, Kodama et al. (hereinafter Kodama) teaches a method for configuring detection areas based on a rotatable camera to detect an object in a monitoring area using the rotatable camera in an integrated sensor (fig. 4: camera 100; fig. 6: image-shooting operation), the method comprising: 
configuring a first detection area in the monitoring area by rotating the camera (¶0014: setting a detection region depending on a rotational position of the camera; ¶0071); and 
configuring a second detection area in the monitoring area by rotating the camera (¶0071). 
Not explicitly taught is the method, wherein the first detection area is configured by rotating the camera after fixing the focal length of the camera to an initial value; and wherein the second detection area is configured after changing at least one of the focal length of the camera and a rotation path representing a distance from the origin of the monitoring area.
Kim et al. (hereinafter Kim) teaches automated wide area surveillance using a PTZ camera that detects a moving object, wherein a the focal length of the camera is fixed to an initial value after an automatic PTZ tracking mode is started (¶0080-0082: automatic PTZ tracking mode is started according to the focal length at the current zoom magnification); and wherein the second detection area is configured after changing at least one of the focal length of the camera and a rotation path representing a distance from the origin of the monitoring area (¶¶0080-0082; ¶¶0090-0095: When moving the PTZ camera by calculating the pan/tilt rotation direction, rotation speed, and new zoom factor, and the focal length value corresponding to each zoom magnification value).
Taking the teachings of Kodama and Kim, together as a whole, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kim in to the Kodama invention in order to control the detection area according to the focal length of the camera.
Kodama teaches the detection of an object while Kim teaches the detection of a moving object, however, both Kodama and Kim fail to explicitly teach the object being an unmanned aerial vehicle (UAV).
Vacek teaches unmanned aerial system detection and mitigation, wherein the object detected is a UAV (fig. 4: 410).
Taking the teachings of Kodama, Kim and Vacek, together as a whole, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute detection of a moving object, as taught by Kodama in view of Kim, for the UAV of the Vacek invention. Such a modification is merely a simple substitution of one known element for another to obtain predictable results (detection of a UAV within a detection zone).

Concerning claim 2, Kim further teaches the method of claim 1, wherein the configuring of the second detection area includes changing at least one of the focal length (¶0080-0082) and the rotation path of the camera according to a rotation period of the camera (¶0035, ¶0043).

Concerning claim 5, Kim teaches the method of claim 1, further comprising determining the rotational angular velocity of the camera based on the velocity of the UAV (¶¶0080-0087; ¶0093: calculating a pan/tilt rotation direction and rotation speed for the moving target to the center of the image based on the movement direction and movement distance of the target).

Concerning claim 7, Kim teaches the method of claim 1, further comprising:
extracting a speed of the UAV from an image stream photographed by the camera (¶0097: measuring the moving speed of the target); and 
changing a rotation angle of the camera based on the speed of the UAV (¶0097: the PTZ camera is moved so that the center of the target is
located at the center of the image).

Concerning claim 14, Kodama teaches an apparatus for configuring detection areas based on a rotatable camera to detect an object in a monitoring area using at least one rotatable camera in an integrated sensor, the apparatus comprising: 
a management module that monitors the operation state of the at least one rotatable camera and generates information about the detection area of the at least one rotatable camera through the monitoring (fig. 5: sub-camera module 40 and/or main-camera module 20); and 
a camera control module that configures the detection area of the at least one rotatable camera mutually exclusively based on the information about the detection area of the at least one rotatable camera (¶¶0071-0072).
Not explicitly taught is the apparatus changing at least one of the focal length of the camera and a rotation path representing a distance from the origin of the monitoring area based on the information about the detection area of the at least one rotatable camera.
Kim teaches automated wide area surveillance using a PTZ camera that changing at least one of the focal length of the camera and a rotation path representing a distance from the origin of the monitoring area based on the information about the detection area of the at least one rotatable camera (¶0080-0082: automatic PTZ tracking mode is started according to the focal length at the current zoom magnification; ¶¶0090-0095: When moving the PTZ camera by calculating the pan/tilt rotation direction, rotation speed, and new zoom factor, and the focal length value corresponding to each zoom magnification value).
Taking the teachings of Kodama and Kim, together as a whole, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kim in to the Kodama invention in order to control the detection area according to the focal length of the camera.
Kodama teaches the detection of an object while Kim teaches the detection of a moving object, however, both Kodama and Kim fail to explicitly teach the object being an unmanned aerial vehicle (UAV).
Vacek teaches unmanned aerial system detection and mitigation, wherein the object detected is a UAV (fig. 4: 410).
Taking the teachings of Kodama, Kim and Vacek, together as a whole, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute detection of a moving object, as taught by Kodama in view of Kim, for the UAV of the Vacek invention. Such a modification is merely a simple substitution of one known element for another to obtain predictable results (detection of a UAV within a detection zone).

Concerning claim 15, Kim further teaches the apparatus of claim 14, wherein the camera control module configures a first detection area by fixing the focal length of each rotatable camera to an initial value and rotating a corresponding camera (¶0080-0082: automatic PTZ tracking mode is started according to the focal length at the current zoom magnification); and configures a second detection area by changing at least one of the focal length of the corresponding camera and the rotation path and rotating the corresponding camera (¶¶0080-0082; ¶¶0090-0095: When moving the PTZ camera by calculating the pan/tilt rotation direction, rotation speed, and new zoom factor, and the focal length value corresponding to each zoom magnification value).

Concerning claim 16, Kim further teaches the apparatus of claim 15, wherein the camera control module changes at least one of the focal length (¶0080-0082) and the rotation path of the camera according to a rotation period of the corresponding camera (¶0035, ¶0043).

Concerning claim 17, Kim further teaches the apparatus of claim 14, wherein the camera module determines the rotational angular velocity of the corresponding camera based on the velocity of the UAV (¶¶0080-0087; ¶0093: calculating a pan/tilt rotation direction and rotation speed for the moving target to the center of the image based on the movement direction and movement distance of the target).

Concerning claim 19, Kim further teaches the apparatus of claim 14, wherein the camera module extracts a speed of the UAV from an image stream photographed by the camera (¶0097: measuring the moving speed of the target); and changes a rotation angle of the camera based on the speed of the UAV (¶0097: the PTZ camera is moved so that the center of the target is located at the center of the image).

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (US 2020/0389580 A1) in view of Kim et al. (KR 100879623 B1), further in view of Vacek (US 20200043346 A1) and in further view of Koo (KR20160007039A).

Concerning claim 3, Kodama in view of Kim, further in view of Vacek teaches the method of claim 1. Not explicitly taught is the method, wherein the configuring the second detection area includes changing the focal length of the camera according to the rotation period so that the beam area of the camera is formed from the outermost area of the monitoring area to the center area.
Koo teaches a method for video surveillance by using a pan-tilt-zoom camera, wherein the configuring the second detection area includes changing the focal length of the camera according to the rotation period so that the beam area of the camera is formed from the outermost area of the monitoring area to the center area (¶0038; fig. 3: 310-330).
Taking the teachings of Kodama, Kim, Vacek, and Koo, together as a whole, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Koo in order to minimize blind spots (Koo, ¶0042).

Concerning claim 20, Kodama in view of Kim, further in view of Vacek teaches the apparatus of claim 14. Not explicitly taught is the apparatus, wherein the camera control module  changes the focal length of the camera according to the rotation period so that the beam area of the camera is formed from the outermost area of the monitoring area to the center area.
Koo teaches a method for video surveillance by using a pan-tilt-zoom camera, wherein the camera control module  changes the focal length of the camera according to the rotation period so that the beam area of the camera is formed from the outermost area of the monitoring area to the center area (¶0038; fig. 3: 310-330).
Taking the teachings of Kodama, Kim, Vacek, and Koo, together as a whole, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Koo in order to minimize blind spots (Koo, ¶0042).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (US 2020/0389580 A1) in view of Kim et al. (KR 100879623 B1), further in view of Vacek (US 20200043346 A1) and in further view of Schwager et al. (US 2017/0085771 A1)

Concerning claim 8, Kadama in view of Kim, further in view of Vacek teaches the method of claim 7. Not explicitly taught is the method, wherein the changing the rotation angle of the camera includes, when two or more UAVs in the monitoring area are detected, changing the rotation angle of the camera based on the highest speed among the speeds of the two or more UAVs.
Schwager et al. (hereinafter Schwager) teaches a camera system, that adjusts camera focus and other settings (e.g., shutter timing, image sensor sensitivity, flashlight intensity, the focal length, the optical aperture, the camera's position on a rotary tripod, etc.), when two or more moving objects are detected based on the highest speed among speeds of the two or more moving objects (¶¶0066-0068).
Taking the teachings of Kodama, Kim, Vacek, and Schwager, together as a whole, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Schwager and change the rotation angle of the camera based on the highest speed among the speeds of the two or more moving objects (e.g., UAVs) in order to select the object of most interest (Schwager, ¶0067).

Claims 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Myeong et al. (KR 101977635 B1) in view of Kim et al. (KR 100879623 B1), further in view of Vacek (US 20200043346 A1).

Concerning claim 9, Myeong et al. (hereinafter Myeong) teaches a method for configuring detection areas based on rotatable cameras to detect an object in a monitoring area using the rotatable cameras with an integrated sensor (¶0001), the method comprising: 
configuring different detection areas in the monitoring area by rotating a plurality of cameras (¶0044). Not explicitly taught is the method comprising: determining rotational angular velocity of the plurality of cameras based on a velocity of the UAV.
Kim teaches automated wide area surveillance using a PTZ camera that detects a moving object comprising: 
determining the rotational angular velocity of the camera based on the velocity of the moving object (¶¶0080-0087; ¶0093: calculating a pan/tilt rotation direction and rotation speed for the moving target to the center of the image based on the movement direction and movement distance of the target).
Taking the teachings of Myeong and Kim, together as a whole, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kim in to the Myeong invention in order to control the rotational angular velocity of the camera based on a detected speed of the moving object.
Myeong teaches the detection of an object (e.g., a vehicle) while Kim teaches the detection of a moving object, however, both Myeong and Kim fail to explicitly teach the object being an unmanned aerial vehicle (UAV).
Vacek teaches unmanned aerial system detection and mitigation, wherein the object detected is a UAV (fig. 4: 410).
Taking the teachings of Myeong, Kim and Vacek, together as a whole, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute detection of a moving object, as taught by Myeong in view of Kim, for the UAV of the Vacek invention. Such a modification is merely a simple substitution of one known element for another to obtain predictable results (detection of a UAV within a detection zone).

Concerning claim 10, Myeong further teaches the method of claim 9, wherein the configuring includes setting different focal lengths or angles of view of the plurality of cameras (¶0044: predetermined scanning order).

Concerning claim 12, Kim further teaches the method of claim 9, wherein the configuring includes changing at least one of the focal length (¶0080-0082) and the rotation path representing a distance from the origin of the monitoring area according to a rotation period of the camera (¶0035, ¶0043).

Concerning claim 13, Myeong further teaches the method of claim 12, wherein the includes changing at least one of the focal length and the rotation path representing a distance from the origin of the monitoring area according to a rotation period of the each camera so that the detection areas of the plurality of cameras are mutually exclusively configured (¶0044: PTZ cameras 300 desired direction is changed according to a predetermined scanning order).

Allowable Subject Matter
Claims 4, 6, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425